Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-20 is/are pending in this office action.
Claim(s) 2-3, 7, 9, 10, 13 and 14 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 08-13-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2017/0104609 issued to McNamee et al. and in further view of US Patent No. 9,979,602 issued to Chinnakannan et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3, 5, 7, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0104609 issued to McNamee et al. and in further view of US Patent No. 9,979,602 issued to Chinnakannan et al.

Regarding claim 1, a system for providing network function as a service, comprising: 
a combination of virtual network resources hosted on physical network resources, wherein the virtual network resources are communicatively chained to provide a dynamically configurable set of processing resources (McNamee:  ¶ 40 - cloud computing system typically includes a network server that is implemented within the network infrastructure of a cloud service provider network, and configured to provide consumers with ubiquitous and on-demand access to various services and computing); 
a configurable controller in communication with the combination of virtual network resources (McNamee:  ¶ 57 - "NFV orchestrator" may be used in this application to refer to a component or system that is responsible for managing network function virtualization (NFV) resources. The NFV orchestrator may also be responsible for deploying new virtualized network functions (VNFs) within the network function virtualization infrastructure (NFVI). The NFV orchestrator may be configured to maintain a system wide view of the operations, functions and components), wherein the controller includes a scheduler and load balancer and wherein the controller has a processor and a memory comprising executable instructions, wherein the executable instructions cause the processor to effectuate operations (¶93 - request includes all details required to calculate the cost (such as current TPS, number of cores, number of VM instances etc.). In operation block 308, the CALM component 202 determines if approval can be granted (potentially checking with a balance management system; ¶130 - CALM component 202 may be hooked into (or configured to receive) information relating to lifecycle events from the orchestrator component).
McNamee modified does not explicitly indicate receiving a request to provide network function as a service functionality from an access node; retrieving policies associated with the request; creating plurality of pods, wherein a first pod is configured to schedule a first virtual function among the virtual network resources to be assigned to one or more physical resources based on the policies and wherein a second pod is configured to schedule a second virtual function among the virtual network resources to be assigned to one or more physical resources based on the polices; instantiating the first virtual function under the control of the first pod; instantiating the second virtual function under the control of the second pod; executing a control loop, the control loop configured to detect abnormalities in the virtual network and balancing the first virtual function and the second virtual function across one or more physical resources and in view of the executing of the control loop.
However, Chinnakannan teaches receiving a request to provide network function as a service functionality from an access node (Fig. 7, Item 112-114; Col. 9 ll. 43-55 - receive request from user); 
retrieving policies associated with the request (Col. 4 ll. 30-45 - elastic services controller (ESC) in compute life-cycle manager 26 may perform on-boarding of new network services (NS), VNF-FGs and VNFs; manage NS lifecycles (including instantiation, scale-out/in, performance measurements, event correlation, termination); perform global resource management, validation and authorization of NFVI resource requests; and manage policies of NS instance); 
creating plurality of pods, wherein a first pod is configured to schedule a first virtual function among the virtual network resources to be assigned to one or more physical resources based on the policies and wherein a second pod is configured to schedule a second virtual function among the virtual network resources to be assigned to one or more physical resources based on the polices (Col. 9 ll. 28-62 – teaches multiple pods, life-cycle manager chooses VM to instantiate to logically deploy resources by an orchestrator for large data networks, also teaches two different standard size pods, such as a small pod for small business and medium pod for mid-sized business, see at least Col. 9 ll. 01-27); 
instantiating the first virtual function under the control of the first pod (Col. 9 ll. 15-27 – NFVI pod are instantiated for network topologies based on customer need and size of resources needed to complete request, Col. 9 ll. 01-14 – small size pod);
instantiating the second virtual function under the control of the second pod (Col. 9 ll. 15-27 – NFVI pod are instantiated for network topologies based on customer need and size of resources needed to complete request, Col. 9 ll. 01-14 – medium, large size pod); 
executing a control loop, the control loop configured to detect abnormalities in the virtual network (Col. 7 ll. 47-58 – life cycle manager determines overloaded/underloaded and instantiate additional VMs or VNF to meet traffic network conditions; Col. 10 ll. 1-6 – determination is made if VM or any VNF needs to be relocated or re-instantiated operations may be looped back to select specific VM to instantiate and teaches systems are being monitored and abnormalities are resolved using a control loop); and 
balancing the first virtual function and the second virtual function across one or more physical resources (Col. 9 ll. 20-67 – orchestrator determines which VM to instantiate based on the life-cycle manager which balances distribution of resources and a determination is made if all VMs deployed are instantiated and if not then loop back for lifecycle manager to compute whether to instantiate another or specific VM) and in view of the executing of the control loop (Col. 9 ll. 63-67 and Col. 10 ll. 01-06 - At 134, a determination may be made whether all VMs in the deployment have been instantiated. If not, the operations may loop back to 118, with ESC in compute life-cycle manager 26 choosing another specific VM 24 to instantiate. If all VMs in the deployment have been instantiated, at 136, network topology instantiation may be complete. ESC may monitor health of VMs and VNFs at 138. If VM 24 or any VNF therein needs to relocate or re-instantiate, based on a determination at 140, the operations may loop back to 118, at which ESC may select that specific VM to instantiate, and continue thereon).
Therefore it would have been obvious to one of ordinary skill in the art at the time  invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Chinnakannan’s network function virtualization infrastructure pod in a network environment in the same field of endeavor to improve the method of McNamee in order to improve operational efficiencies by optimizing utilization of resources in data centers by instantiating pods on the appropriate hardware resources (Chinnakannan, see Col. 1 ll. 20-28 and Col. 2 ll. 01-09).

Regarding claim 13, a method comprising: 
establishing multi-level policies for providing network functions as a service (McNamee:  ¶38 - CALM component may use the common service key to analyze and correlate received events, the CALM component may receive triggers or lifecycle events from components (e.g., deployed VNF components, VNF manager, SDN controller, etc.) at various different logical layers of the network, including all layers of a management and orchestration (MANO) stack and from individual instances of VNF components. The CALM component may analyze and correlate any or all such information, use the analysis and/or correlation results to make better and more intelligent service-level policy, charging, licensing, and/or authorization decisions; ¶ 79 - allows the CALM component 202 to capture network data at the different hierarchical levels); 
determining an initial load balance among the initial set of resources in accordance with the policies (McNamee:  ¶ 72 - VNF components 112 may implement the functionality of a policy and charging enforcement function (PCEF) component, a policy and charging rules function (PCRF) component).
McNamee modified does not explicitly indicate receiving at a top level a request to provide network functions as a service from an access node; determining an initial set of resources to satisfy the request; and assigning a first virtual function under control of a first pod at a second level to a first set of the initial set of resources; instantiating the first virtual function; assigning a second virtual function under a second pod at a second level to a second set of the initial set of resources; and instantiating the second virtual function; monitoring the first virtual function and the second virtual function, wherein the monitoring includes detecting abnormalities in the virtual network; and adjusting the initial load balance based on the monitoring step.
However, Chinnakannan teaches receiving at a top level a request to provide network functions as a service from an access node (Fig. 7; Col. 4 ll. 30-43 - elastic services controller (ESC) in compute life-cycle manager 26 may perform on-boarding of new network services (NS), VNF-FGs and VNFs; manage NS lifecycles (including instantiation, scale-out/in, performance measurements, event correlation, termination); perform global resource management, validation and authorization of NFVI resource requests; and manage policies of NS instances); 
determining an initial set of resources to satisfy the request (Col. 4 ll. 17-29 - receive a request to instantiate a logical network topology in NFVI pod 12, which includes a pre-selected set of interconnected pre-configured hardware resources, the logical network topology including a VNF forwarding graph (FG), distilling the VNF FG into various interconnected VNFs, deploying various VNFs of the VNF FG to a plurality of virtual machines 24, and instantiating the network topology on appropriate hardware resources (e.g., servers 14) in the NFVI pod); and 
assigning a first virtual function under control of a first pod at a second level to a first set of the initial set of resources (Col. 4 ll. 61-67 continued Col. 5 ll. 01-08 - VMM 28 may instantiate virtual machine 24 in an appropriate hardware resource, such as server 14. For example, a virtual machine executing a firewall VNF may be instantiated in a server connected to DCI gateway 18; a virtual machine executing a traffic analysis VNF may be instantiated in another server located deeper in the network and connected to a storage resource; a virtual machine executing a load balancer VNF may be instantiated in yet another server; and so on. In some embodiments, VMM 28 may select appropriate hardware resources to instantiate virtual machine 24; in other embodiments, VMM 28 may instantiate virtual machine 24 on a hardware resource specified by compute life cycle manage); 
instantiating the first virtual function (Col. 4 ll. 64-66 - a virtual machine executing a firewall VNF may be instantiated in a server connected to DCI gateway);
assigning a second virtual function under a second pod at a second level to a second set of the initial set of resources (Col. 4 ll. 61-67 continued Col. 5 ll. 01-08 - VMM 28 may instantiate virtual machine 24 in an appropriate hardware resource, such as server 14. For example, a virtual machine executing a firewall VNF may be instantiated in a server connected to DCI gateway 18; a virtual machine executing a traffic analysis VNF may be instantiated in another server located deeper in the network and connected to a storage resource; a virtual machine executing a load balancer VNF may be instantiated in yet another server; and so on. In some embodiments, VMM 28 may select appropriate hardware resources to instantiate virtual machine 24; in other embodiments, VMM 28 may instantiate virtual machine 24 on a hardware resource specified by compute life cycle manage); and
instantiating the second virtual function (Col. 4 ll. 65-67 - a virtual machine executing a traffic analysis VNF may be instantiated in another server located deeper in the network and connected to a storage resource);
monitoring the first virtual function and the second virtual function, wherein the monitoring includes detecting abnormalities in the virtual network (Col. 9 ll. 63-67 – determination is made whether all VMs have been instantiated and ESC with life-cycle manager chooses another specific VM to instantiate depending if overloaded/underload, see Col. 10 ll. 01-06 where health is monitored); and 
adjusting the initial load balance based on the monitoring step (Col. 10 ll. 01-06 – determination is made whether to relocate or re-instantiate resources based on load and elastic service controller which monitors health of VMs and VNFs).
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Chinnakannan’s network function virtualization infrastructure pod in a network environment in the same field of endeavor to improve the method of McNamee in order to improve operational efficiencies by optimizing utilization of resources in data centers by instantiating pods on the appropriate hardware resources (Chinnakannan, see Col. 1 ll. 20-28 and Col. 2 ll. 01-09).

Regarding claim 2, the system of claim 1 wherein the operations further include monitoring the first virtual function and the second virtual function and adjusting a load balance based on the monitoring step (McNamee:  ¶ 35 - network component(s) in which the triggers are installed (e.g., orchestrator, VNFs, etc.) may monitor one or more resources to detect trigger events (e.g., a lifecycle event that causes the trigger to be fired, etc.). Upon detecting a trigger event, a network component may generate and send a trigger to the destination component identified in the trigger definition (e.g., back to the CALM component, etc.). The trigger may be a communication signal or message that includes information suitable for causing a receiving device or component to initiate an action or perform an operation in response to receiving the communication signal/message). 
Regarding claim 3, the system of claim 2 wherein the first virtual function is configured to communicate with a first plurality of mobile devices and the second virtual function is configured to communicate with a second plurality of mobile devices (McNamee: ¶105 – describes two service functions for two different tiered groups, gold, silver and bronze for example and how implementing a service function for gold may not transcribe the action for a lower tiered level group and suggests two different service functions configured to two separate distinct groups). 

Regarding claim 5, McNamee teaches the system of claim 3 wherein the first plurality of mobile devices are configured to a first fixed Internet Protocol (IP) address and the second plurality of mobile devices are configured to a second fixed IP address (¶113 - P-GW 604 may send a create session response message to the S-GW 602 so that the session is setup and the subscribers/devices are assigned IP addresses in accordance with their profiles. In operation block 624, the SDN controller 164 is aware of the IP address allocation scheme (either via pre-configuration, or via an update from the PCRF/P-GW). Therefore, in operations 624 and 626, the SDN controller 164 may configure the network make routing decisions based on subscriber data (e.g., it may route all M2M traffic over certain network nodes/components, ensure that gold subscribers' traffic is preferentially treated)). 

Regarding claim 7, McNamee teaches the system of claim 3.
McNamee modified does not explicitly indicate a third virtual function under the control of a third pod and wherein the scheduler assigns the first virtual function, the second virtual function and the third virtual function to a plurality of physical network resources using a weighted round robin method.
However, Chinnakannan teaches a third virtual function under the control of a third pod and wherein the scheduler assigns the first virtual function, the second virtual function and the  (Col. 9 ll. 01-27 – large size pod may be suitable for large enterprises and customers may instantiate network topologies of their choice for massively scaled data centers; Col. 10 ll. 01-06 – operations are looped to determine if any VM or VNF needs to be relocated or re-instantiated based on a determination of the life-cycle manager and suggest using NFVI pod to handle complex routing to enable a data center to operate seamlessly and transparently by the elastic services controller (ESC), see at least Col. 9 ll. 39-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Chinnakannan’s network function virtualization infrastructure pod in a network environment in the same field of endeavor to improve the method of McNamee in order to improve operational efficiencies by optimizing utilization of resources in data centers by instantiating pods on the appropriate hardware resources (Chinnakannan, see Col. 1 ll. 20-28 and Col. 2 ll. 01-09).

Regarding claim 10, McNamee teaches the system of claim 1.
McNamee does not explicitly indicate wherein a second request for network function as a service functionality is received from a second access node and the scheduler and the balancer dynamically assign one or more pods to instantiate one or more virtual functions to form a second set of virtual network resources to the physical network resources to support the second request in accordance with the policies, wherein the one or more pods includes the first pod if the first virtual function is needed to support the second request and the second pod if the second virtual function is needed to support the second request.
However, Chinnakannan teaches wherein a second request for network function as a service functionality is received from a second access node and the scheduler and the balancer one or more pods to instantiate one or more virtual functions to form a second set of virtual network resources to the physical network resources to support the second request in accordance with the policies, wherein the one or more pods includes the first pod if the first virtual function is needed to support the second request and the second pod if the second virtual function is needed to support the second request (Col. 5 ll. 29-42 - user 23 of tenant A requests a specific network topology to be instantiated in NFVI pod 12. According to the network topology, the first VNF is a firewall VNF, followed by a network address translation (NAT) VNF, followed by a load balancing VNF, and so on. Orchestrator 22 may extract the firewall VNF, NAT VNF, load balancing VNF, etc. information and connectivity from the network topology, and deploy the VNFs on various virtual machines. For example, firewall VNF may be deployed on virtual machine 24 in server-1; NAT VNF may be deployed on virtual machine 24 in server-2; the load balancing VNF may be deployed in server-4; and so on. Compute life cycle manager 26 may instruct VMM 28 to instantiate virtual machines on server-1, server-2, and server-4).
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Chinnakannan’s network function virtualization infrastructure pod in a network environment in the same field of endeavor to improve the method of McNamee in order to improve operational efficiencies by optimizing utilization of resources in data centers by instantiating pods on the appropriate hardware resources (Chinnakannan, see Col. 1 ll. 20-28 and Col. 2 ll. 01-09).
Regarding claim 11, the system of claim 10 wherein the first and second request are among a plurality of requests and the plurality of requests are dynamically accommodated on demand (McNamee:  ¶ 100 - CDN Node can request mobile network resources--this can include creating dedicated switches/routers (NFV), or by configuring existing switches/routers by allocating capacity in their routing tables). Such requests should include all necessary information required for an NFV/SDN controller to take action (e.g., IP addresses/ports of the CDN servers (so that SDN rules can be created that update routing tables), any packet marking applied to the data by the CDN network, the protocols used, the amount of data to be transmitted, the time period to transmit data, the location information, and the nature of the data). 
Regarding claim 12, the system of claim 1 wherein the request is supported based on a per-use model (McNamee:  ¶ 125 - Platform as a Service model allows developers to rapidly create telco grade network functions in a uniform fashion for deployments into operator deployments). 
Regarding claim 14, the method of claim 13 wherein the policies are determined at the virtual function, the network function, the site or the service level to support network function as a service requests (McNamee:  ¶ 142 - policy decision operations in block 908, the CALM processor may determine whether there are any existing policies that relate to the network's resources, determine whether existing policies are being satisfied, identify resources or components for implementing a policy, determine whether there are licenses associated with the use of resources or constituent components (e.g., VNF components, etc.), determine whether the licenses are compatible). 
Regarding claim 15, the method of claim 13 wherein the policies include allocation and load balancing that include redundancy of virtual functions on one physical set of resources or spread across multiple sets of physical resources (McNamee:  ¶ 43 - considering network and computing resources as a unified whole, the NaaS system may continuously or periodically re-evaluate resource allocations, and improve the overall performance and/or efficiency of the communication network). 

Regarding claim 18, the method of claim 13 wherein a second request to provide network function as a service is received and a second set of virtual resources are identified to support the second request and wherein the initial load balance is dynamically adjusted to accommodate the second set of virtual resources (McNamee:  ¶ 82 - enable dynamic and reactive congestion management, such as by spinning up new instances of virtualized functions, redirecting traffic flows, and issuing a pre-apology to subscribers for service degradation. As such, the analysis and correlation of the above-mentioned data sets may enable the CALM component 202 to perform or initiate operations (e.g., dynamic and reactive congestion management) that improve the performance and functioning of the network).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0104609 issued to McNamee et al. in further view of US Patent No. 9,979,602 issued to Chinnakannan et al. and in view of Provisional application No. 62/211,281 issued to Kovacs et al.

Regarding claim 4, McNamee teaches the system of claim 3.
McNamee modified does not explicitly indicate wherein the first plurality of mobile devices are configured to a first fully qualified domain name and the second plurality of mobile devices are configured to a second fully qualified domain name.
However, Kovacs teaches wherein the first plurality of mobile devices are configured to a first fully qualified domain name and the second plurality of mobile devices are configured to a second fully qualified domain name (¶37 - main purpose of the pre-correlation layer to ensure that events from different domains have uniform keys, in the form of IMSI, for identifying individual subscribers’ event sequences. In those domains where IMSI is not readily available in the events, for example in case of LTE radio events where sessions are identified by SIAPIDs, the domain-specific IDs are resolved to IMSIs, in order to use the IMSI as the common ID. Domain-specific IDs include, for example, MSISDNs, SIAPIDs, IMPUs, and user IP addresses. The resolution to IMSI is accomplished by maintaining domain ID - IMSI mappings for each domain, and using them for ID resolution. The pre-correlation layer augments the incoming event streams with IMSI and produces a matching outgoing stream, also in real-time fashion).
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Kovacs system for detailed call recrods for voice over LTE calls in the same field of endeavor to improve the method for McNamee in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).

Claims 6, 8, 9, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0104609 issued to McNamee et al. in further view of US Patent No. 9,979,602 issued to Chinnakannan et al. and in view of US Patent Publication No. 2016/0266938 issued to Suzuki, K.

Regarding claim 6, McNamee teaches the system of claim 5.
McNamee modified does not explicitly indicate wherein the fixed IP address is associated with a physical resource or a virtual resource.
However, Suzuki teaches wherein the fixed IP address is associated with a physical resource or a virtual resource (Suzuki:  ¶ 56 - MAC (Media Access Control) addresses held by each virtual machine. That is, the virtual machine 13b manages a plurality of virtual machines as the assignment destinations of packets using the MAC addresses of the respective virtual machines. For example, the virtual machine 13b assigns packets, whose transmission source is an IP address of a client that was communicating before deployment of the virtual machine 13b, to the virtual machine 13a, even after deployment of the virtual machine). 
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).

Regarding claim 8, McNamee teaches the system of claim 7.
McNamee modified does not explicitly indicate wherein one of the plurality of physical network resources is taken off line and the first virtual function, the second virtual function and the third virtual network function are dynamically reassigned by the load balancer to physical network resources that are remaining on line.
However, Suzuki teaches wherein one of the plurality of physical network resources is taken off line and the first virtual function, the second virtual function and the third virtual network function are dynamically reassigned by the load balancer to physical network resources that are remaining on line (Suzuki:  ¶ 62 - deploy a virtual machine in charge of the load balancing function in advance. A rolling update is where virtual machines are redundantly provided and the provision of services by one virtual machine is switched to another virtual machine to prevent an interruption to the provision of services when updating). 
(Suzuki, see ¶ 05).
Regarding claim 9, McNamee teaches the system of claim 3.
McNamee modified does not explicitly indicate wherein one of the plurality of physical network resources experiences a higher load independent of the request and the load balancer re-assigns a virtual function assigned to the one of the plurality of physical network resources to a different physical network resources.
However, Suzuki teaches wherein one of the plurality of physical network resources experiences a higher load independent of the request and the load balancer re-assigns a virtual function assigned to the one of the plurality of physical network resources to a different physical network resources (Suzuki:  ¶ 103 - produce the same load balancing configuration as FIG. 7 and to execute a rolling update. Note that in this situation, since one virtual machine is sufficient to provide services, it is possible to use a method that starts the virtual machine 150 in a state where updated software has been installed in the virtual machine 150 and then removes the virtual machine). 
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).
Regarding claim 16, McNamee teaches the method of claim 13.
McNamee modified does not explicitly indicate wherein the policies include assigning virtual functions to physical resources based on geo-proximity or weighted round robin assignments.
However, Suzuki teaches wherein the policies include assigning virtual functions to physical resources based on geo-proximity or weighted round robin assignments (Suzuki:  ¶ 111 - to perform load balancing by having a DNS (Domain Name Server) (not illustrated in FIG. 2) connected to the network 30 or the network 40 execute round robin DNS). 
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).
Regarding claim 17, McNamee teaches the method of claim 16.
McNamee modified does not explicitly indicate wherein weights used in the weighted round robin assignments are dynamically changed to create a second set of weights based on the monitoring step and the adjusting step is based on the second set of weights.
However, Suzuki teaches wherein weights used in the weighted round robin assignments are dynamically changed to create a second set of weights based on the monitoring step and the adjusting step is based on the second set of weights (Suzuki:  ¶ 98 - client 300 transmits a request that designates the destination IP address "IP-A". On receiving the request, the SLB 50 decides an assignment destination out of the virtual machines 140 and 150 in accordance with the loads of the virtual machines 140 and 150 or according to a predetermined method, such as round robin). 
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).
Regarding claim 19, McNamee teaches the method of claim 18.
McNamee modified does not explicitly indicate wherein the load balance is determined based on the policies.
However, Suzuki teaches wherein the load balance is determined based on the policies (Suzuki:  ¶ 96 - a virtual machine M1 that performs load balancing at the work server 100 and to perform a rolling update when updating the software. The virtual machine M1 is a virtual machine that runs on the hypervisor 120. The virtual machine M1 includes an SLB (Server Load Balancer) 50. The SLB 50 is software that realizes a load balancing function). 
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).
Regarding claim 20, McNamee teaches the method of claim 13.
McNamee modified does not explicitly indicate wherein the first set of virtual resources 
However, Suzuki teaches wherein the first set of virtual resources are in communication with a plurality of mobile devices configured to a similar fully qualified domain name or to a fixed internet protocol address (Suzuki:  ¶ 84 - plurality of guest OSs do not have their own physical I/O devices and input and output control of the respective guest OSs is virtualized by having inputs and outputs to and from the guest OSs requested to and executed by the host OS. As one example, when data is transferred from the host OS to a guest OS, the backend driver of the host OS passes the data over to the hypervisor 120. The hypervisor 120 then realizes a virtual data transfer by writing the data into a predetermined memory region used by the front end driver of the guest OS. Here, Xen (registered trademark) can be given as one example of the execution environment of this type of virtual machine. The virtual machine 130 is also referred to as "domain 0". The virtual machine 140 is also referred to as "domain U").
Therefore it would have been obvious to one of ordinary skill in the art at the time invention was filed to combine the teachings of McNamee’s method for enabling service lifecycle based policy, licensing and charging in a network function virtualization ecosystem with Suzuki’s load balancing function deploying method in order to use a load balancing function for a plurality of virtual machines that provide the same services to have other virtual machines continue the provision of services to users (Suzuki, see ¶ 05).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458